DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.
 
Response to Arguments
	Applicant’s arguments filed January 19, 2021 concerning the previous obviousness rejections have been fully considered but are not persuasive for the reasons set forth below. 
	Applicant argues that the cited references fail to teach or suggest the newly added limitations of “a proximal end portion comprising an electrical connector … the predefined portion immediately following the electrical connector.” In support of this argument, Applicant presents the following two assertions on page 7 of the reply: 
“Thompson-Nauman still fails to teach an electrical connector at a proximal end portion of the lead,”  
“[Thompson-Nauman also allegedly fails to teach] ‘a predefined portion of the outer surface of the lead body’ over which electrically conductive wire is wound immediately following an electrical connector at a proximal end portion of the lead. In fact, Thompson-Nauman discloses that ‘[p]acing lead 18 includes a proximal end that includes a connector configured to be connected to ICD 14 and a distal portion that includes electrodes 32 and 34.’ (Emphasis Added). See Thompson-Nauman, ¶ [0032]. Clearly, Thompson-Nauman discloses electrodes 32 and 34 at a distal end of the lead 18 and not at a proximal end ‘immediately following the electrical connector.’”

Argument (1) above is not persuasive because Thompson-Nauman explicitly provides that both defibrillation lead 16 and pacing lead 18 have electrical connectors at their proximal ends (see Paras. [0025] and [0032] of Thompson-Nauman). 
	Argument (2) above is not persuasive because it fails to take into account the other cited portions of Thomson-Nauman which explicitly provide support for providing electrodes near the proximal end of the defibrillation lead 16 and/or pacing lead 18 (see Para. [0028]: “defibrillation lead 16 may include a second defibrillation electrode (e.g., second elongated coil electrode) near a proximal end of lead 16 or near a middle of lead 16” and Para. [0040]: “In further examples, lead 18 may include one or more additional electrodes near a proximal end of lead 18”). 
Additionally, Applicant’s attention is respectfully directed to the additional references cited in the previous Office Action (although they remain not relied upon for any rejections at this time). A brief list of relevant portions for each reference is below, for Applicant’s review:
US 2006/0206153 A1 to Libbus: see FIG. 8  (multiple coils along length of lead);
US 2006/0161236 A1 to King: see abstract and Paras. [0009]-[0010] (electrodes can be at or near proximal portion of the lead);
US 2014/0207149 A1 to Hastings et al.: see claim 3 (electrode located near proximal end of main body);
US 2017/0001001 A1 to Liu et al.: see e.g. FIG. 4A (proximal electrodes 408, 410 and 412 are within proximal region 404 of the lead body);
US 2018/0289968 A1 to Lopez: see Para. [0053] (“while arranging the ring electrodes 420 to be distal to the segmented electrodes 450 (not shown) may be useful if the physician anticipates that the neural target will be closer to a proximal end of the lead body 410”);
US 2016/0022990 A1 to Risi: see claims 13, 17 (“wherein the first electrode is located closer to a proximal end of the electrode assembly than to an opposing distal end of the electrode assembly”);
US 5,174,288 to Bardy et al.: see generally FIGS. 1-3. 

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,871,530 to Williams et al. (“Williams”) in view of US 2014/0330325 A1 to Thompson-Nauman et al. (“Thompson-Nauman”).
	Regarding Claim 1, Williams teaches an implantable lead (see title) comprising: 
an elongated lead body (see FIGS. 27 and 28 reproduced below) having at least one lumen (516) therein and at least one through hole (522); and 
at least one electrically conductive wire (512); 
(522) extends from an outer surface of the lead body into said lumen (see FIGS. 27 and 28), and an electrically conductive wire is arranged in said lumen at least on one side of said first through hole (see FIGS. 27 and 28); 
characterized in that wherein said electrically conductive wire is further arranged in a configuration exiting the lumen via said first through hole and wound around a predefined portion of the outer surface of the lead body (see FIGS. 27 and 28);
wherein the lead body has a proximal end portion comprising an electrical connector configured for connecting the implantable lead to a housing of an active medical implantable device (visible in FIG. 27; see connector pin 504) and a distal end potion configured for sensing and/or stimulating a tissue (visible in FIG. 27; see electrode 514);

    PNG
    media_image1.png
    610
    799
    media_image1.png
    Greyscale

(see title, abstract) including a lead (16 and/or 18) having one or more electrodes thereon, including elongated coil electrodes (see Paras. [0027]-[0028]: many electrode types could be used) and the lead body has a proximal end portion comprising an electrical connector (see Paras. [0025]: “Defibrillation lead 16 includes a proximal end that includes a connector (not shown) configured to be connected to ICD 14” and [0032]: “Pacing lead 18 includes a proximal end that includes a connector configured to be connected to ICD 14”) and in which at least one of those electrodes may be positioned at various locations along the lead, including “near a proximal end of lead 16” (see Para. [0028]: “defibrillation lead 16 may include a second defibrillation electrode (e.g., second elongated coil electrode) near a proximal end of lead 16 or near a middle of lead 16” and Para. [0040]: “In further examples, lead 18 may include one or more additional electrodes outside of the substernal space, e.g., near the apex of the heart or near a proximal end of lead 18”). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Williams to include one or more additional coil electrodes (i.e. additional portions of exposed wire which wraps around the lead body) situated at other locations along the length of the lead body, including at or near the proximal end, as taught by Thompson-Nauman, because it would enhance the potential usefulness and versatility of the device by allowing delivery of electric current to an increased number of areas along the lead body, and also because doing so would merely require adapting a known configuration/improvement from one prior art reference to another similar prior art reference to produce a predictable result and advantage.

	Regarding Claim 2, see second through hole 524 in FIG. 28 above; wire 512 can be seen entering the lumen via hole 524.

	Regarding Claim 3, see FIG. 28 above; holes 522 and 524 are shown to access the same lumen.

	Regarding Claim 4, under an alternative interpretation, due to the presence of adhesive 526, a barrier separates the distal and proximal portions of the lumen. These portions may themselves be considered to be different lumens. Therefore, holes 522 and 524 can be considered to access different lumens (i.e. because those respective portions are on opposite sides of the adhesive barrier).

	Regarding Claim 5, see FIG. 28 above; the holes 522 and 524 are spaced apart longitudinally.

	Regarding Claim 7, see FIGS. 27 and 28 above (the wire is wound several times around the lead body).

	Regarding Claim 8, see lumen 518 which is separate from lumen 516 and which may be considered the “main” lumen.

	Regarding Claim 9, the wire/cable 512 may be considered a “micro-cable” because it is a cable and it is a very small size.

	Regarding Claim 10, as discussed in the rejection of claim 1 above, it would have been obvious to modify Williams to place one or more coil electrodes near the proximal end portion. As a result, the structural components of the coil electrode, which comprise at least 

	Regarding Claim 11, see connector assembly 500 in FIG. 27.

	Regarding Claim 12, see protective sleeve 510 and/or insulative sliding sleeve discussed in Col. 20 lines 11-13: “a slidable sheath as used in the leads of FIGS. 18 and 22 may optionally be employed to adjust the exposed length of the coil electrode.” 

Claims 6, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Thompson-Nauman in view of US 2002/0095202 A1 to Schmidt (“Schmidt”).
	Regarding Claims 6 and 16, Williams Thompson-Nauman teaches the device of claim 1 as discussed above, but fails to specifically teach that the holes are circumferentially offset with respect to each other. Another reference, Schmidt, teaches a similar invention in which the holes are circumferentially offset “to preserve the structural integrity of the tube by increasing the separation between the holes and minimizing stress” (see Para. [0046] and FIGS. 6 and 7). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Williams in view of Thompson-Nauman to have the holes 522 and 524 be at least somewhat circumferentially offset relative to each other, as taught by Schmidt, because Schmidt teaches that doing so can preserve the 
	Concerning the limitation of the holes being “offset by 60° intervals or a multiple thereof,” while Schmidt in the combination above doesn’t appear to explain what exact angular offsets are chosen, it does illustrate a variety of circumferential offset-amounts seen in FIGS. 6 and 7. While these figures are admittedly fairly simplistic illustrations, they generally show circumferential offsets that are at least close to 60° or a multiple thereof. More importantly, they illustrate the concept that varying offsets could be chosen. As a result, absent any secondary considerations (i.e. objective evidence of nonobviousness), it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Williams in view of Thompson-Nauman in view of Schmidt to make the holes “offset by 60° intervals or a multiple thereof” since it would merely require, at most, a minor variation of the concept of offsetting the holes as explained in Schmidt and there doesn’t otherwise appear to be any unique criticality to that specific angular offset. Additionally/alternatively, it would also have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to engage in routine experimentation to discover the optimal angular offset amount for the holes since Schmidt already teaches that various offsets would be possible. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

	Regarding Claim 17, Williams in view of Thompson-Nauman teaches the device of claim 7 as discussed above, but fails to specifically teach wherein the wire is wound between one and six times around the lead body (rather, Williams appears to teach seven turns around the lead body). However, as an initial matter, Williams does not appear to teach a particular advantage of using specifically seven turns around the lead body, and absent any evidence that such a number were specifically advantageous in some way, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Williams in view of Thompson-Nauman to simply reduce a number of turns of the wire around the lead body, if desired, because doing so would predictably shorten the length of the exposed electrode, which would be desirable for e.g. situations in which only a smaller treatment region were needed.
	Alternatively, Schmidt teaches a similar device including exposed coil electrodes and teaches that each “has at least one but no more than twenty-five turns.” Accordingly it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Williams in view of Thompson-Nauman to select a number of turns at least between one to twenty-five turns (which includes and overlaps with Applicant’s claimed range), as taught by Schmidt, because Schmidt teaches that this is a workable range within which the exact number of turns could be selected, and thus one of ordinary skill in the art would find it obvious to simply select from that known prior art range. 

Claims 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Thompson-Nauman as applied to claim 12 above in view of US 2015/0297884 A1 to Jang (“Jang”)
	Regarding Claim 13, Williams in view of Thompson-Nauman teaches the device of claim 12 as discussed above, but is unclear as to whether the connector plug covers any portion of the protective sleeve. Another reference, Jang, teaches a similar implantable cardiac lead (see abstract and Para. [0001]) in which it is explicitly taught that a proximal portion of a protecting sleeve (152) is inserted into the connector structure (specifically into distal bore section 147 of the “boot seal” 140; see FIGS. 1 and 9A-B). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Williams in view of Thompson-Nauman to have the connector overlap the protective sleeve, as taught by Jang, because it advantageously allows for a more secure sealed connection between those two components.

	Regarding Claim 14, as discussed in the rejections above, Williams teaches both a protective sleeve 510 and an insulative sliding sleeve discussed in Col. 20 lines 11-13: “a slidable sheath as used in the leads of FIGS. 18 and 22 may optionally be employed to adjust the exposed length of the coil electrode.” It is noted that in the description of FIG. 18, Williams clarifies that the insulative sleeves can overlap each other (see Col. 16 line 61).

Regarding Claim 15, see e.g. FIG. 29 of Williams illustrating the flexibility of the device. Additionally, it is clear from the teaching that such a device would be constructed to be flexible. Furthermore, Williams teaches that the lead body is made from a biocompatible material (see Col. 18 line 60). It is clear that the sheaths would similarly have to be biocompatible because Williams’ device is implanted into the human body. In the event that Williams could be considered deficient as to this limitation, it would nevertheless have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Williams to construct the sheaths (and indeed any portion of the entire ICD which could come into contact with any of the patient’s tissues or fluids) from a biocompatible material because in the field of implanted medical devices, it is commonplace to select biocompatible materials for interfacing with the body so as to avoid producing any toxic or otherwise harmful effects to the body.

Regarding Claim 18, given that at least the outer insulative sheath of Williams is taught to be slidable and is taught to be able to overlap another insulative sheath, one would have been fully capable of simply sliding the sheath into this claimed orientation.

Claims 14-15 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Thompson-Nauman in view of Jang as applied to claim 13 above, and further in view of US Patent No. 5,919,222 to Hjelle et al. (“Hjelle”).
	Regarding Claim 14, Williams in view of in view of Thompson-Nauman in view of Jang is considered to render obvious this claim as explained above. However, in the interest (see 52 and 54 in FIG. 5 or 58 and 60 in FIG. 6) in order to allow more customization of an exposed electrode surface. Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Williams in view of Thompson-Nauman in view of Jang to provide multiple insulative sheaths, as taught by Hjelle, because doing so would provide increased adjustability of the size and shape of the exposed electrode region. 

Regarding Claim 15, see e.g. FIG. 29 of Williams illustrating the flexibility of the device. Additionally, it is clear from the teaching that such a device would be constructed to be flexible. Furthermore, Williams teaches that the lead body is made from a biocompatible material (see Col. 18 line 60). It is clear that the sheaths would similarly have to be biocompatible because Williams’ device is implanted into the human body. In the event that Williams could be considered deficient as to this limitation, it would nevertheless have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Williams to construct the sheaths (and indeed any portion of the entire ICD which could come into contact with any of the patient’s tissues or fluids) from a biocompatible material because in the field of implanted medical devices, it is commonplace to select biocompatible materials for interfacing with the body so as to avoid producing any toxic or otherwise harmful effects to the body.

Regarding Claim 18, given that at least the outer insulative sheath of Williams is taught to be slidable and is taught to be able to overlap another insulative sheath, one would have been fully capable of simply sliding the sheath into this claimed orientation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Monday, March 22, 2021